UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 PROXIM WIRELESS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PROXIM WIRELESS CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 21, 2008 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of Proxim Wireless Corporation, a Delaware corporation (“Proxim” or the “Company”), to be held on May 21, 2008, at 9:00 a.m. local time, at Proxim’s principal executive offices at 2115 O’Nel Drive, San Jose, CA95131. At this meeting, you will be asked to vote upon the following matters: 1. To elect fivedirectors to hold office until the next annual meeting of stockholders; 2. To approve an amendment to our 2004 Stock Plan increasing the shares issuable thereunder by 1,500,000; 3. To approve an amendment to our 2004 Stock Plan to require that both incentive stock options and non-qualified stock options have an exercise price at least equal to the fair market value of the Company’s common stock on the date of grant; 4. To require the committee administering the 2004 Stock Plan to make equitable adjustments to outstanding stock rights in the event of specified non-routine dividends and changes in the Company’s common stock (as opposed to such adjustments being optional); and 5. To transact such other business as may properly come before the meeting and at any adjournment of the meeting. Stockholders of record at the close of business on March 28, 2008 will be entitled to vote at this meeting and at any adjournment of the meeting. Please mark, sign, date, and return the enclosed form of proxy as promptly as possible to assure your representation at the meeting. By Order of the Board of Directors /s/ David L. Renauld April 11, 2008 David L. Renauld, Secretary PROXIM
